Title: John L. E. W. Shecut to Thomas Jefferson, 13 October 1814
From: Shecut, John Linnaeus Edward Whitridge
To: Jefferson, Thomas


          Esteemed Sir Charleston So Caro Oct 13. 1814
          Your very obliging letter of the 25. Ult, has been received and I cannot but be grateful for the friendly interest you take for the success of my proposed Publication, as also for the advice afforded me towards applying for Some Vacancy under Government. Previous to entering on any other subject I beg leave to Say, that I exceedingly regret, the evident changes in your health as mentioned in your letter, and to express my Sincerest wishes for the prolongation of a life, dear to every genuine American. And that you may live to See these United States rais’d to the Scale highest in the rank of Nations, and enjoying all those blessings which cannot fail to spring from that Constitution, which owes So much of its excellence to your head and heart. That time I hope is certainly approaching And I look forward to share, at least a Small Portion of its blessings with you.
          I have addressed a Letter to the Speaker of the House, being formerly intimately acquainted with him. The other Honble Members from So Carolina, I have not had the pleasure of a Personal acquaintance, I doubt not however that Mr Cheves will oblige me by interesting them in my Favour.
          My esteemed Friend Doctor Ramsay, has been also good enough to mention to Mr Cheves, “I have read the Manuscript Copy of the work referred to in this Letter and am of opinion that it is executed with great industry, ingenuity and ability and promises to do honor to the author and to be well worth the purchase and perusal of Numerous readers.”—
          In my application, I have given a Preference to an appointment to France, but leave it in the power of my Friends to place me either there or at or near the Government. I feel perfectly assured, that shoud it be in your power to aid to the Success of my application, in any manner consistent with those rules that you have laid down for yourself, that you will most cordially do So without further solicitation.
          Permit me to offer you the renewed assurances of grateful esteem accompanied with my best wishes for the restoration of your health and every other blessing. Dear Sir with Sincere respect
          Yours most ObedtJ L E W Shecut
        